Citation Nr: 1012886	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left forearm 
disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's low back 
disorder is related to active service, nor was arthritis of 
the back manifested during or within one year after his 
separation from active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's left 
ankle disorder is related to active service, nor was 
arthritis of the ankle manifested during or within one year 
after his separation from active service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has any 
current left forearm disorder.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
hypertension is related to his military service; nor was 
hypertension manifested during service or within one year 
after his separation from service.

CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was not incurred in or 
aggravated by service, and arthritis of the back may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


2.  The Veteran's left ankle disorder was not incurred in or 
aggravated by service, and arthritis of the ankle may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  A left forearm disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1137, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the 
appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

In November 2005, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, a March 2006 letter 
described how VA calculates disability ratings and effective 
dates.  

The Board finds that the contents of the November 2005 and 
March 2006 letters satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  In addition, the June 2006 
rating decision, March 2007 SOC, and November 2009 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional 60-day periods to submit 
more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

With regard to VA's duty to assist, VA obtained the 
Veteran's service treatment records (STRs), treatment 
records from the Houston and Denver VA Medical Centers 
(VAMC), and he was afforded a VA examination in February 
2006.  

Accordingly, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefits 
flowing to the Veteran.  The Court of Appeals for Veteran 
Claims has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension and arthritis, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Low Back

The Veteran contends that he has a low back disorder which 
is related to active service.  Specifically, in a November 
2005 Statement in Support of Claim, he contends that his low 
back problems began in 1970 and have continued since then.  

The Veteran's STRs show that in July 1970 he was stacking 
milk cartons when he lost his balance, fell, and was struck 
by a milk carton, injuring his back.  On physical 
examination, there was marked paravertebral spasm.  The 
doctor assessed an acute cervical strain and prescribed pain 
medication and bed rest.  There is no other documentation of 
treatment for the low back, and the April 1971 separation 
examination was normal.

Although the Veteran indicated in his November 2005 
Statement in Support of Claim that he sought treatment for 
his back while he was incarcerated in Texas, the medical 
records received from the Texas Department of Criminal 
Justice (TDCJ) show no indication of back problems.  In a 
November 2001 Medical History form completed by the Veteran, 
he checked "no" for back injury.  Additionally, full range 
of motion of the spine was noted at the subsequent physical 
examination.  

Following separation from service, the first indication of 
back problems is a November 2005 prescription from Dr. T. M. 
at High Plains Community Health.  The doctor prescribed 
Cyclobenzaprine for back spasms.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Next, the Veteran was afforded a VA examination in February 
2006.  He reported that he had last worked in July 2005, 
doing certified flagging, and said he had discontinued 
employment at that time due to back pain and foot swelling.  
Between February and July 2005, he had missed 3 months of 
work due to back pain.  He gave a history of injury 
consistent with that contained in his STRs.  He stated he 
was diagnosed with a lumbosacral strain and treated with 
medication.  The pain lasted for 3 or 4 months, then 
recurred in May 1971, shortly before he was discharged from 
military service.  He said he had experienced lumbar pain 
ever since that time, with the most severe pain at a level 
of 7 out of 10 in intensity.  The Veteran also reported 
frequent numbness of the toes of the left foot.  He used a 
cane while standing and walking.  On physical examination, 
there was no abnormal spinal contour, but there was 
significant tenderness over the midline lumbar spine and 
left paralumbar musculature.  There was bilateral paralumbar 
spasm noted on forward bending.  X-rays showed mild wedge 
compression deformity of the T11 and T12 vertebral bodies, 
but the lumbar spine was normal.  The examiner assessed a 
chronic lumbosacral sprain.  

An October 2007 treatment note from the Denver VAMC states 
that the Veteran complained of pain localized to the lumbar 
region, but also had alternating pains down both legs to the 
ankles.  He stated he had this pain for more than 30 years.  
The doctor noted that, although the Veteran had not been a 
paratrooper, he had sustained an injury while in service 
which could be attributed to the compression fracture seen 
on the February 2006 lumbar X-rays, but that the etiology 
was not clear.

Upon careful review of the evidence, the Board finds that 
the preponderance of the evidence weighs against a finding 
of a connection between the Veteran's current low back 
disorder and active service.  

First, the Board has ruled out presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309, as there is no 
evidence that low back arthritis was manifested during the 
applicable one-year presumptive period after separation from 
active military service.  Further, there is no radiographic 
evidence of arthritis during service or within the year 
following his discharge.  

Next, continuity of any low back disability from service to 
the present has not been established.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

In the present case, the Veteran's low back pain is found to 
be capable of lay observation, and thus his statements to 
the effect that he has had back pain since the 1970 in-
service milk carton accident constitute competent evidence.  
The Board must now consider the credibility of such 
evidence.  Although the STRs confirm that the Veteran was 
diagnosed with a back strain following the 1970 milk carton 
accident in active service, there is no indication the 
Veteran sought further treatment for his back following the 
initial July 1970 assessment, and the Veteran's April 1971 
separation examination report indicates no abnormalities of 
the spine and makes no mention of back problems.  Thus, his 
back problems appear to have resolved by the time of 
separation from service.  

In addition, following service, there was no documentation 
of treatment for back pain until 2005, 35 years later.  
Moreover, the Veteran completed a Medical History form in 
2001 which indicated that he had no back problems.  
Therefore, although he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since service from the in-service injury, while competent, 
are not deemed to be credible. 

Accordingly, the absence of documented complaints or 
treatment for 35 years following his military discharge is 
more probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, there are no competent opinions 
relating the Veteran's current low back problems to active 
service.  Although the VAMC doctor indicated in an October 
2007 treatment note that the compression deformities at T11 
and T12 could be related to the in-service milk carton 
incident, he stated the etiology was unclear.  By 
regulation, and under numerous judicial precedents, service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from a disability was deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that service "could have" 
precipitated disability found too speculative).  The Court 
has held that such statements indicate a possibility, but 
not a probability, of a nexus.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment 
couched in terms of "may or may not" was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (favorable evidence which does little more than 
suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative).  Considering these holdings by 
the Court of Appeals, the Board concludes that the VAMC 
doctor's October 2007 statement is speculative in nature, 
and is outweighed by the lack of documentation of treatment 
between separation and the first complaint of low back 
problems in 2005.  Thus, continuity of symptomatology is not 
established by either the competent evidence or the 
Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2.  Left Ankle
  
Next, the Veteran contends that he has a left ankle disorder 
which is also related to an injury during service.  His STRs 
show that in August 1970, he reported a swollen left ankle.  
He had full range of motion and no edema.  The doctor 
assessed a possible strain and recommending icing the ankle.  
Several weeks later, in September, the Veteran reported that 
he had twisted his left ankle, and the doctor assessed a 
mild sprain.  The doctor wrapped the ankle and took him off 
physical duty for 72 hours.  An X-ray of the ankle was taken 
several days later and revealed a small chip fracture of the 
tarsal bone.  There are no further treatment records 
regarding the ankle, and the April 1971 separation 
examination report is silent as to any left ankle complaints 
or problems.  

Following separation from service, the first documentation 
of left ankle problems is recorded in the February 2006 VA 
examination report.  As above, the Board notes that evidence 
of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, supra.  The Veteran stated that, since he 
had the tarsal fracture in 1970, he had frequent ankle pain 
and swelling.  These symptoms occurred 3 to 4 times per 
week, with most severe pain at a level of 8 out of 10 in 
intensity.  He said the ankle pain disturbed his balance and 
made him unable to stand for more than 20 minutes, walk more 
than 15 minutes, climb, or run.  On physical examination, 
there was no edema, deformity, or significant focal 
tenderness or instability.  X-rays showed mild degenerative 
joint disease and possible residuals of a tiny avulsion 
fracture at the medial malleolus.  The examiner assessed a 
chronic left ankle sprain.

In August 2007, the Veteran first sought treatment at the 
Denver VAMC.  He stated he had not sought medical treatment 
for any reason over the past 2 years, but was seen at 
Penrose Hospital earlier that month for severe left ankle 
pain and was now requesting a medication prescription.  He 
brought the lab results from the hospital for the VAMC nurse 
to review.  The nurse assessed gout and told him to make an 
appointment to obtain a prescription.

In October 2007, the Veteran was again seen at the VAMC, 
where it was noted that he injured his left ankle in 
service.  The February 2006 X-rays were also reviewed, and 
it was noted that the Veteran had intermittent pain, about 2 
or 3 times per month, and that soft tissues were 
unremarkable.  The doctor assessed arthralgia, and stated it 
would be further evaluated on a later date.  

In April 2008, the Veteran reported distal leg pain, right 
greater than left, with edema for 6 months.  He had gone to 
the emergency room twice the previous fall for these 
symptoms, and was told he might have gout.  He had since 
tried activated charcoal as a homeopathic approach, but it 
was not effective.  He noted diffuse redness over his feet 
sometimes, and was exquisitely sensitive to light touch.  He 
described his pain as "pins and needles," but not as a 
burning sensation.  The doctor stated that there was a high 
likelihood that the Veteran's arthralgia was caused by gout.  
Diet and medications were discussed, and it was noted that, 
if the medication was ineffective, an EMG would be ordered 
to rule out peripheral neuropathy.  



Upon careful review of the evidence, the Board finds that 
the preponderance of the evidence weighs against a finding 
of a connection between the Veteran's current left ankle 
disorder and active service.  

First, the Board has ruled out presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309, as there is no 
evidence that left ankle arthritis was manifested during the 
applicable one-year presumptive period after separation from 
active military service.  Further, there is no radiographic 
evidence of arthritis during service or within the year 
following his discharge.  

Next, continuity of any left ankle disability from service 
to the present has not been established.  As above, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of 
issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu, 2 
Vet. App. at 495 (1992).  

In the present case, the Veteran's ankle pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show that the 
Veteran injured his left ankle in August and September 1970 
during active service and was diagnosed with a mild ankle 
sprain.  However, there is no indication that he sought 
further treatment for anyleft ankle injury, and the April 
1971 separation examination report is negative for any 
report of residual ankle problems.  Following service, there 
was no documentation of treatment for joint pain until 2006, 
35 years after his separation from service.  While he is 
clearly sincere in his beliefs, in light of these factors, 
the Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  The absence 
of documented complaints or treatment for over 3 decades 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, 
there are no competent opinions relating the Veteran's 
current ankle problems to active service.  Accordingly, 
continuity of symptomatology is not established by either 
the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left ankle disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

3.  Left Forearm

The Veteran contends that he has a left forearm condition 
that is related to active service.  Specifically, his June 
2007 VA Form 9 states that he has a left forearm disorder 
that was caused by the milk carton accident which occurred 
during active service.    

The STRs are negative for any manifestation of left forearm 
problems, although the May 1970 enlistment examination 
report documents a half-inch diagonal scar on the distal end 
of the left forearm.  There is no indication, however, that 
there were any medical complications or pain from this scar.  
Moreover, the treatment reports following the milk carton 
accident, described above, fail to document any injury to 
the left forearm, and the separation examination report does 
not document any left arm problems.    



Following separation from service, there is no indication 
that the Veteran sought treatment for any left forearm 
problem.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for any left forearm disorder.  Namely, the 
evidence fails to show that there is any current left 
forearm disability.  Accordingly, the greater weight of the 
probative evidence is against finding that the Veteran has a 
current left forearm disability.  As a result, the claim 
must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
recognizes that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record fails to 
support a current diagnosis of the claimed disability, that 
holding would not apply.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that 
in certain situations, lay evidence can even be sufficient 
with respect to establishing medical matters such as a 
diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Davidson, supra.  

However, with full recognition of the Veteran's competence 
to provide his lay description of left forearm pain, the 
evidentiary record does not show that the Veteran sought any 
treatment for any left forearm problem either during active 
service or at any time after separation, and there is no 
current disability shown by the evidence.  As noted above, 
under such circumstances, there is no basis for a grant of 
service connection. 

In view of the foregoing, the weight of the evidence is 
against a finding that the Veteran has a left forearm 
disorder, which is an essential element to a successful 
service connection claim.  See Hickson, supra, 12 Vet. App. 
at 253.  Since the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a left forearm disorder, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

4.  Hypertension

Finally, the Veteran contends that his current hypertension 
is related to active service.  In his July 2006 Notice of 
Disagreement, he said he was diagnosed with hypertension in 
June 1970.  

In July 1970, the Veteran's STRs show that he reported dizzy 
spells and fainting.  His blood pressure was recorded as 120 
over 80.  At the April 1971 separation examination, his 
blood pressure reading was 110 over 74.  Thus, there is no 
documentation of hypertension during active service.

Following discharge, the first documentation of hypertension 
is recorded in a November 2001 treatment note from TDCJ.  
There, it states that the Veteran had a four-year history of 
hypertension.  Again, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson, 
supra.  A month later, in December 2001, the Veteran's blood 
pressure was recorded at 120 over 80.  However, he continued 
to follow up at the clinic for hypertension.  In July 2002, 
he reported on and off dizzy spells.  

In January 2003, VAMC treatment notes indicate the Veteran 
previously presented to the triage unit at the Houston VAMC 
with complaints of dizziness, which was attributed to his 
hypertension.  Medication with which the Veteran had 
previously been noncompliant was resumed, but had no effect 
on the Veteran's dizziness.  The doctor concluded that it 
was more likely that the Veteran's dizziness was associated 
with benign positional vertigo.     

At the Veteran's initial screening at the Denver VAMC in 
October 2007, he reported knowing that he had hypertension 
since the 1970s.  He stated he had received no treatment for 
hypertension in the past except for a brief course of 
clonidine while he was in jail, which caused nausea.  
Currently, he had a dull, throbbing headache, but no 
shortness of breath, abdominal pain, sudden change in 
vision, or known coronary artery disease.  His blood 
pressure was 216 over 111.  The doctor prescribed 
medication, and the Veteran continued to follow-up at the 
VAMC for his condition.  

A September 2008 note from the Houston VAMC indicates the 
Veteran was hospitalized for several days that month, due to 
syncope and hypertension.  In a December 2008 note, it is 
indicated that there was concern that the hypertension was 
substance-induced.  However, there is no further mention of 
that theory of etiology.  In February 2009, the Veteran 
again presented to the emergency room at the Houston VAMC 
with complaints of dizziness, but denied shortness of 
breath, headache, or chest pain.  The doctor assessed poorly 
controlled hypertension and prescribed clonidine.  It was 
further noted that the Veteran had not been compliant with 
his blood pressure medication, and probably missed some of 
his medications as he did not recall the names or dosages of 
his medications.  

Upon careful review of the foregoing, the Board finds that 
the preponderance of the evidence weighs against a grant of 
service connection for hypertension.  

Initially, the Board has considered presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  However, there 
is no evidence that the Veteran had hypertensive problems in 
service or within one year after separation from service.  
Thus, the presumptive provisions of these regulations do not 
apply.  

Next, there are no competent opinions relating the Veteran's 
hypertension to active service.  As above, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of 
issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra. 

Although the Veteran contends that he was diagnosed with 
hypertension in service, there are no documented 
hypertensive problems until 30 years after separation from 
service (or by the history he provided in 2001, 26 years), 
and this gap in time is more probative than the Veteran's 
current recollection as to symptoms experienced in the 
distant past.  See Curry, supra.  Therefore, continuity has 
not here been established, either through the competent 
medical evidence or through the Veteran's statements.   

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left forearm disorder is denied.

Service connection for hypertension is denied. 



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


